 In the Matter Of RIEGEL TEXTILE CORPORATION(WARE SHOALS DI-VISION),EMPLOYERandMACHINE PRINTERS BENEFICIAL ASSOCIATIONOF THE UNITED STATES, PETITIONERCase No. 10-RC-690.Decided December 15, 1949DECISIONANDDIRECTION OF ELECTIONUpon a petition duly filed, a hearing was. held before Clarence D.Musser, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Chairman Herzog and MembersHouston and Gray].Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organization involved claims to represent certain em-ployees of the Employer.3.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act.4.The Petitioner seeks a unit composed of all machine printers, in-cluding line foremen, journeymen, and apprentices, employed at theEmployer's textile plant at Ware Shoals, South Carolina.The Em-ployer opposes a unit limited to the above employees only. It con-tends that the appropriate unit should include all employees in theprinting department, or, alternatively, all employees in the printroom, a major segment of the printing department.The Employerfurther contends that, should the Board refuse to find appropriateeither of the above units proposed by it, whatever unit is found ap-propriate should include, in addition to the machine printers, the 31back tenders, grey tender, and inspectors (also known as swingmen)who work on the printing machines with the machine printers andwho, with the latter, constitute the printing machine crews.87 NLRB No. 104.637 638DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer is engaged in manufacturing, processing, and finish-ing cotton and rayon textiles at its Ware Shoals plant, the only one ofits several plants involved in this proceeding.One of its finishingprocesses is the printing of cloth used in making pajamas, sport shirts,shorts, ladies dress goods, bagging goods, and similar products.Theprinting of the cloth for these purposes is done in the Employer'sprinting department.Of the employees in the printing departmentthe Petitioner seeks only the machine operators, who operate the print-ing machines, whereas the Employer contends, in effect, that the unitshould be coextensive with the printing department.The printing department.The printing department is composed ofa print room, an ager and soaping operation, and a color shop. Itemploys approximately 100 employees excluding supervisors.Theseemployees operate 2 shifts a day, tinder the over-all supervision of asuperintendent of printing.White or bleached cloth is received in the printing department inrolls.The actual printing is done in the printing roombyrunningthe cloth through textile printing machines.There are 69 employeesin the print room under the immediate supervision of a boss printer.The employees in the color shop, under the immediate supervision ofa color foreman, prepare and mix dyes and other ingredients to pro-duce the various colors used in the printing machines.The employeesin the ager and soaping operation, under separate immediate super-vision, "age" the colored dyes in the cloth by the use of chemicals, andremove excess color by a soaping operation.The Employer describedthe work in the color shop as a preliminary operation, and the workin the ager and soaping operation as a subsequent operation, to theprinting of the cloth in the print room.The print room.As noted above, the actual printing of the cloth isdone in the print room tinder the immediate. supervision of a bossprinter.There are six machines, capable of printing from one to eightcolors, in the print room.The printing is accomplished by runningwhite cloth through the printing machine.Each machine has severalrollers, the number depending upon the number of colors in a pattern.A roller is engraved with all designs having the same color, necessitat-ing as many separate rollers as there are different colors in the particu-lar pattern being printed.Each roller rotates against a furrier which,in turn, revolves through a tray of dye.As the cloth passes around alarge drumlike cylinder, the several rollers, geared and timed so thattheir particular engraved designs will strike the cloth in propersequence, rotate against the cloth, and produce the desired patternupon the cloth.Passing through the machine with the white cloth isanother cloth known as the "grey cloth."The grey cloth is under- RIEGEL TEXTILE CORPORATION639neath the white cloth and serves as a blotter to absorb excess dye fromthe white cloth when printed.In addition to the 45 employees actually engaged in running thecloth through the printing machines, and making up the machinecrews, there are 5 jack men who assist in putting on and taking off therollers, 5 cloth men who handle the cloth rolls before and after print-ing, 2 back grey washers who wash the grey cloth for re-use, 2 backgrey winders who rewind the grey cloth for subsequent use, 2 patchmen who complete the processing of test samples (called "patches")after printing, 3 elevator men who operate elevators carrying clothbetween the print room and the ager and soaping operation, 2 truckmen who move the cloth around the print room by hand trucks, and 3sweepers who wash the colored dye from the floor around the machinesand sweep the floor in the print room.The machine crew.Each printing machine is operated by a machineprinter.In addition to the latter, there is a back tender and a greytender on each machine.There is one inspector, or swingman, foreach 2 machines.The machine printer, who is responsible for theoperation of the printing machine and the quality of the printing,stands in front of the machine while printing, observing the run of.the cloth, keeping the color trays situated on the front of the machinefilled with dye, making adjustments from time to time to keep thecloth in register, directing the back tender and the grey tender tomake certain adjustments, and calling on the inspector for patches(samples of the printing) as needed.The machine printer is alsoresponsible for setting the machine up properly before operation.The most important single job in setting up the machine is the instal-lation and adjustment of the "doctor blades," long knifelike bladesthat bear against the rollers and remove excess dye.A high degreeof skill is required in filing and installing the doctor blades, andadjusting'thern so that they do not damage the engraved design onthe rollers.The back tender works in back of the machine.He is responsiblefor the proper filling of the dye trays located in the back of themachine, he tends the feeding of the white cloth into the machine,and he makes various adjustments at the direction of the machineprinter.The grey tender also works in the back of the machine.He isresponsible for feeding the grey cloth into the machine, he assiststhe back tender in keeping the color trays filled, and he also makescertain adjustments when so directed by the machine printer.Theback tender and the grey tender assist the machine printer in remov- 640DECISIONS OF NATIONAL LABOR RELATIONS BOARDing and cleaning the doctor blades but they do no filing or installingof the blades.The inspector, one for each 2 machines, is situated on the mez-zanine above the machines where he observes the cloth as it passesfrom the printing machines; he provides the machine printer withpatches (samples) when requested.Each printing machine costs approximately $50,000 and often, inan 8-hour day, will print goods valued at as much as $25,000. Thereare three places from which each machine may be stopped-one infront available to the machine printer, one in back available to theback tender or grey tender, and one above the machine available tothe inspector.The normal progression in the Employer's printing departmentis from inspector to grey tender or colorist, grey tender to back tender,and back tender to machine printer.The practice in the industry.The Petitioner, who bargains forover 90 percent of the 1,000 printers and apprentices among approxi-mately 70 of the 75 printing shops in this country, has an establishedapprentice training program.Under this program, a machineprinter" must serve an apprenticeship of 7 years before acquiring thestatus of a journeyman printer.The apprenticeship must be servedin actually assisting in the operation of a printing machine-theback tender and grey tender are not apprentices.The Petitioneradmits to membership only journeymen printers and their apprentices.Accordingly, it does not admit to membership and does not bargainfor back tenders, grey tenders; or inspectors.The Petitioner's rep-resentative testified that it has contracts with approximately 70 ofthe 75 print shops in the country, and in all instances it representsonly the machine printers and their apprentices.Conclusion.The machine printers in this case are members of awell defined craft group which we have found capable of constitutinga separate appropriate unit for the purposes of collective bargaining.'Although the back tenders, grey tenders, and inspectors are in thenature of helpers to craftsmen, we find, contrary to the contentions ofthe Employer, that a unit limited to journeymen and their apprenticesis appropriate in view of the universal practice in this industry, asdescribed above.2We find that all journeymen machine printers and their apprentices,excluding back tenders, grey tenders, inspectors, and supervisors1American Finishing Company,86 NLRB 412(MemberGray dissenting,is bound bythe majority holding therein) ;Rockliill Printing Company,82 NLRB 932;The Celanese.Corporation of America,72NLRB 1194;Proximity Manufacturing Company,54 NLRB1179.1Cases in footnote1, supra. RIEGEL TEXTILE CORPORATION641within the meaning of the Act, employed at the Employer's WareShoals, South Carolina, textile plant constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.5.The determination of representatives :There are four employees 3 who spend approximately 50 percent oftheir time performing the duties of a back tender and 50 percent of-their time as machine printers.These four employees were employedas machine printers when the Employer operated a third shift.Uponthe discontinuance of the third shift, they were given jobs as backtenders.However these employees are now alternating 1 week asa machine printer and 1 week as a back tender.The Petitioner con--tends that they should be included within the unit because they aremachine printers.The Employer contends that they are in the samecategory as back tenders. Inasmuch as these employees possess theskill of a machine printer and work, at least 50 percent of their time,as machine printers, Ave consider them eligible to vote in the election-hereinafter directed.DIRECTION OF ELECTIONAs part of the investigation to ascertain representatives for thepurposes of collective bargaining with the Employer, an election bysecret ballot shall be conducted as early as possible, but not laterthan 30 days from the date of this Direction, under the direction andsupervision of the Regional Director for the Region in which thiscase was heard, and subject to Sections 203.61 and 203.62 of NationalLabor Relations Board Rules and Regulations, among the employeesin the unit found appropriate in paragraph numbered 4, above, whowere employed during the pay-roll period immediately preceding thedate of this Direction of Election, including employees who did notwork during said pay-roll period because they were ill or on vacationor temporarily laid off, but excluding those employees who have sincequit or been discharged for cause and have not been rehired or rein-stated prior to the date of the election, and also excluding employeeson strike who are not entitled to reinstatement, to determine whetheror not they desire to be represented, for purposes of collective bar-gaining, by Machine Priliters Beneficial Association of the UnitedStates. -MEMBER GRAY, dissenting in part:I do not agree with the majority's unit determination insofar as itexcludes back tenders, grey tenders, and inspectors from the unit.3 They are Dudley Nahrey, Woodfin Bigby, Carl Adams, and Horace Gambrell. ThePetitioneragreeswith the Employer that Grady Kay is a supervisor and should be ex-cluded fromthe unit. 642DECISIONSOF NATIONALLABOR RELATIONS BOARDThe duties and degree of responsibility of these excluded employeesclearly remove them from the category of a mere helper, which themajority finds. them to be, and places them, in my view of the case,in an apprentice classification.Admittedly this does not accord withthe alleged apprentice practices of the Union, or, indeed, the allegedbargaining practices in the industry.But these considerations, while relevant, are not conclusive. Inthe final analysis it is the record before us in this case which shoulddetermine our decision here.The record before us in this case shows a close functional relation-ship between the machine printer and his grey tender, back tender,and inspector; and it also shows that in this plant, at least, the normalprogression is from grey tender to back tender to machine printer.This makes this training program "the apprentice plan" for purposesof determining apprenticeship within the meaning of a journeymanand apprentice unit. In view of these facts I would find that, in thiscase, grey tenders, back tenders, and inspectors are machine printerapprentices and I would, therefore, include them within the bargain-ing unit.